J-S45011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN BURNS                               :
                                               :
                       Appellant               :   No. 2744 EDA 2019

              Appeal from the PCRA Order Entered June 20, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008633-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN BURNS                               :
                                               :
                       Appellant               :   No. 2745 EDA 2019

              Appeal from the PCRA Order Entered June 20, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008635-2013

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BOWES, J.:                            FILED FEBRUARY 17, 2021

       Steven Burns appeals nunc pro tunc1 from the dismissal of his Post

Conviction Relief Act (“PCRA”) petition. After careful review, we affirm.

____________________________________________


1 Appellant originally filed a single notice of appeal that included both court of
common pleas docket numbers. On April 30, 2019, this Court quashed
Appellant’s appeal pursuant to Commonwealth v. Walker, 185 A.3d 969
(Pa. 2018). See Commonwealth v. Burns, 216 A.3d 444 (Pa.Super. 2019)
J-S45011-20


       The PCRA court aptly summarized the relevant factual history as follows:

              On March 12, 2013, [Appellant] and co-defendant, Rodney
       Smith, forced their way into the home of Melissa Mulligan,
       demanded money and proceeded to ransack her house. When
       she was unable to produce any money, [Appellant] threatened to
       kill her and her four-year-old son, forced her to lie face down on
       the floor[,] and discharged his gun at her head twice in the
       presence of the terrorized four-year-old child.1 The police arrived
       on scene and knocked on the door interrupting [Appellant’s] game
       of Russian Roulette. Both [Appellant] and Smith ran out the back
       but quickly realized that they were cornered. [Appellant] resisted
       arrest when officers attempted to handcuff him and he hit an
       officer in the face with the handcuffs causing a laceration to the
       officer. [Appellant] had a prior conviction for robbery, was on
       parole[,] and was prohibited from owning or being near a firearm,
       whether operable or not, at the time of these crimes.2
              ______

              1The victim’s eleven-year-old son and 5-day-old infant child
              were also in the home but in other rooms at the time of the
              attack.

              2   The gun was later discovered to be inoperable.

PCRA Opinion, 6/30/20, at 2.

       After the trial court denied his pre-trial motion to quash, Appellant

entered an open guilty plea to attempted murder, aggravated assault,

robbery, burglary, criminal conspiracy, possession of a firearm prohibited,




____________________________________________


(unpublished memorandum). In a subsequent PCRA petition, Appellant
sought reinstatement of his appellate rights nunc pro tunc. The PCRA court
granted Appellant’s petition, reinstating his appellate rights. Appellant’s
current notices of appeal complied with Walker.



                                           -2-
J-S45011-20


possession of an instrument of crime, and simple assault. 2 In exchange, the

Commonwealth nolle prossed the remaining charges. After reviewing a pre-

sentence investigation report (“PSI”), the trial court sentenced Appellant to

an aggregate term of twenty-one to forty-two years of incarceration.3

       Appellant filed a timely post-sentence motion seeking reconsideration of

his sentence, but did not request to withdraw his guilty plea. The motion was

denied by operation of law.          A timely appeal followed, wherein Appellant

alleged that his guilty plea was involuntarily coerced by the trial court and that

his sentence for aggravated assault should have merged with the sentence for

attempted murder. On March 2, 2016, this Court vacated Appellant’s sentence

for aggravated assault, but otherwise affirmed his judgment of sentence.

Commonwealth v. Burns, 144 A.3d 186 (Pa.Super. 2016) (unpublished

memorandum).         In doing so we explained that Appellant had waived his

challenge to the voluntariness of his guilty plea by neither objecting during

the plea colloquy nor filing a post-sentence motion to withdraw his guilty plea.

Id. (unpublished memorandum at 6-7).


____________________________________________


2 The simple assault was charged at a separate docket number because the
subject of that assault was the police officer whom Appellant hit with his
handcuffs, not Ms. Mulligan.

3 Appellant received a sentence of ten to twenty years for attempted murder,
a concurrent term of ten to twenty years for aggravated assault, a consecutive
term of ten to twenty years for burglary, and a consecutive term of one to two
years for simple assault.



                                           -3-
J-S45011-20


       Appellant filed a timely pro se PCRA petition. Appointed counsel filed an

amended petition, arguing that trial counsel was ineffective for not filing a

motion to withdraw Appellant’s guilty plea. The Commonwealth responded

with a motion to dismiss. The PCRA court4 issued Pa.R.Crim.P. 907 notice of

its intent to dismiss the petition without a hearing. Counsel filed a response

on Appellant’s behalf, and on June 20, 2018, the PCRA court dismissed

Appellant’s PCRA petition. This appeal followed.

       Appellant raises the following issue for our review:

       Did the trial court err in denying [A]ppellant an evidentiary
       hearing when [A]ppellant raised a material issue of fact that trial
       defense counsel was ineffective in failing to timely file a motion to
       withdraw guilty plea that was involuntary thereby waiving
       [Appellant’s] right to assert that his guilty plea was not voluntary?

Appellant’s brief at 2.

       We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Rykard, 55 A.3d 1177, 1183

(Pa.Super. 2012).        Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”     Id.     “[W]here the petitioner raises questions of law, our


____________________________________________


4During the pendency of the PCRA petition, the original trial judge recused
and the case was reassigned.

                                           -4-
J-S45011-20


standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Pew, 189 A.3d 486, 488 (Pa.Super. 2018) (citation

omitted). Finally, we “may affirm a PCRA court’s decision on any grounds if

the record supports it.”     Commonwealth v. Smith, 194 A.3d 126, 132

(Pa.Super. 2018) (citation omitted).

      Appellant complains that counsel was ineffective for failing to submit a

motion to withdraw his guilty plea, which he maintains was coerced by the

trial court’s on-the-record promise of leniency. He alleges further that the

PCRA court erred by failing to grant an evidentiary hearing on this issue. See

Appellant’s brief at 9.    The PCRA court disagreed, finding that Appellant’s

petition lacked arguable merit.     See Trial Court Opinion, 6/30/20, at 7.

Furthermore, the PCRA court reasoned that the petition was properly

dismissed without a hearing as there were no genuine issues of material fact

that required a hearing. Id. at 8. We agree.

      In reviewing claims of ineffective assistance of counsel, counsel is

presumed to be effective, and a PCRA petitioner bears the burden of proving

otherwise. Commonwealth v. Becker, 192 A.3d 106, 112 (Pa.Super. 2018).

To do so, the petitioner must plead and prove (1) the legal claim underlying

his ineffectiveness claim has arguable merit; (2) counsel’s decision to act (or

not) lacked a reasonable basis designed to effectuate the petitioner’s

interests; and that (3) prejudice resulted. Id. The failure to establish any of

the three prongs is fatal to the claim. Id. at 113.


                                       -5-
J-S45011-20


      In determining whether Appellant’s claim of ineffectiveness has arguable

merit, we look to the standard applied in post-sentence withdrawal of guilty

plea cases:

      A defendant seeking post-sentence withdrawal of a guilty plea
      must demonstrate that manifest injustice would result if the court
      were to deny his post-sentence motion to withdraw. Manifest
      injustice may be established if the plea was not tendered
      knowingly, intelligently, and voluntarily.

Commonwealth v. Kehr, 180 A.3d 754, 756-57 (Pa.Super. 2018). A request

to withdraw a guilty plea after sentencing is subject to higher scrutiny, “since

courts strive to discourage [the] entry of guilty pleas as sentence-testing

devices.” Commonwealth v. Culsoir, 209 A.3d 433, 437 (Pa.Super. 2019).

      A review of the guilty plea colloquy is necessary in order to evaluate the

voluntariness of the plea and to determine whether Appellant acted knowingly

and intelligently. Commonwealth v. Pollard, 832 A.2d 517 (Pa.Super. 2003).

A colloquy is sufficient if the trial court inquired into the following six areas:

      (1) Does the defendant understand the nature of the charges to
      which he is pleading guilty?

      (2) Is there a factual basis for the plea?

      (3) Does the defendant understand that he has a right to trial by
      jury?

      (4) Does the defendant understand that he is presumed innocent
      until he is found guilty?

      (5) Is the defendant aware of the permissible ranges of sentences
      and/or fines for the offenses charged?




                                        -6-
J-S45011-20


       (6) Is the defendant aware that the judge is not bound by the terms
       of any plea agreement tendered unless the judge accepts such
       agreement?

Id.

       The record supports the PCRA court’s finding that the plea was

knowingly, intelligently, and voluntarily entered.       See N.T. Guilty Plea

Hearing, 1/15/14, at 23-44; see also PCRA Court Opinion, 6/30/20 at 7-8.5

Nevertheless, Appellant contends that statements made by the trial court,

during the guilty plea hearing invalidated the voluntariness of his guilty plea.

See Appellant’s brief at 5-6. Specifically, Appellant points to the trial court’s

comment that, if he entered into an open guilty plea, he would likely receive

a sentence below the Commonwealth’s plea offer of twenty to forty years of

incarceration.     Appellant maintains this was a promise of the same and

coerced him into entering the plea.6 We disagree.



____________________________________________


5  At the guilty plea hearing, Appellant indicated that he understood the
contents of the written guilty plea colloquy, signed it of his own free will, was
not under the influence of drugs, and was aware that he had an “absolute
right” to a jury trial. N.T. Guilty Plea Hearing, 1/15/14, at 23-24. The trial
court listed the crimes Appellant had been charged with and the potential
maximum one-hundred and seven year penalty he faced if convicted. Id. at
24. The Commonwealth provided a detailed summary of the evidence it would
have put forth if Appellant had proceeded to trial, which Appellant agreed with
and the trial court found formed a factual basis for the guilty plea. Id. at 24-
28. Finally, Appellant indicated that he was pleading guilty because he was
guilty, had not been promised anything in exchange for his guilty plea, and
that he was satisfied with the services of his attorney. Id. at 29.

6 Appellant ultimately received a sentence of twenty-one to forty-two years of
incarceration.

                                           -7-
J-S45011-20


      Appellant’s selective recitation of the record mischaracterizes the trial

court’s statements, which, when viewed as a whole, made no promises of a

specific sentence. Throughout the hearing, the trial court repeatedly reminded

Appellant that it was not trying to influence Appellant’s decision to proceed to

trial, enter into a negotiated guilty plea, or enter into an open guilty plea. Id.

at 3 (“I am going to make it clear that I am not here to force you to accept

the plea”); id. at 10 (“I am not here to force you to take a plea”). With regard

to the open plea option, the trial court stated that it typically sentenced

defendants to less than what the Commonwealth offered. Id. at 11. However,

the court immediately qualified this comment, explaining that it would have

to review Appellant’s PSI before it could determine the appropriate sentence.

Id. at 11 (“There is a likelihood that it would be less than [twenty] to [forty].

I have to see the presentence investigative report to determine that.”); see

also id. at 12 (“I don’t know enough about you. I would get a PSI to form

the basis of the sentence”); id. at 12 (“Your options are limited and the

guidelines are lower, but I can’t promise anything. Until I go through the prior

history and presentence investigative report.”).        When the court asked

Appellant if he understood this, he responded that he did. Id. at 11.

      Accordingly, Appellant’s assertion that the trial court promised him a

more lenient sentence in order to coerce him to enter the plea is belied by the

record. At the guilty plea hearing, the trial court stated multiple times that it

would base Appellant’s sentence on its review of his PSI.         Id. at 11-12.


                                      -8-
J-S45011-20


Further, Appellant acknowledged his understanding of this fact and he is

bound by this statement.        Id. at 11; see also Commonwealth v.

Muhammad, 794 A.2d 378, 384 (Pa.Super. 2002) (explaining that

defendants are bound by statements that they make during guilty plea

colloquies and may not later assert claims which contradict those statements).

Since the record refutes Appellant’s assertion that he would have been entitled

to withdraw his guilty plea if counsel filed the requisite motion, his claim of

counsel ineffectiveness is wholly lacking in merit.

      Appellant also alleges that the trial court erred when it did not hold an

evidentiary hearing. It is well-settled that “[t]here is no absolute right to an

evidentiary hearing on a PCRA petition, and if the PCRA court can determine

from the record that no genuine issues of material fact exist, then a hearing

is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.Super.

2008). In order “to obtain reversal of a PCRA court’s decision to dismiss a

petition without a hearing, an appellant must show that he raised a genuine

issue of fact which, if resolved in his favor, would have entitled him to relief,

or that the court otherwise abused its discretion in denying a hearing.”

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011). A decision not to

hold an evidentiary hearing will not be reversed absent an abuse of discretion.

Commonwealth v. Cox, 983 A.2d 666, 693 (Pa. 2009).

      Although Appellant contends that the PCRA court abused its discretion

in not holding a hearing on his petition, he failed to raise any genuine issues


                                      -9-
J-S45011-20


of material fact that could be resolved at such a hearing. Accordingly, he was

not entitled to an evidentiary hearing and the PCRA court did not err when it

determined that an evidentiary hearing was unnecessary.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2021




                                    - 10 -